                 Case 1:19-cr-00879-JMF Document 25 Filed 10/08/20 Page 1 of 1
                                                 U.S. Department of Justice
       [Type text]
                                                           United States Attorney
                                                           Southern District of New York

                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007


                                                           October 7, 2020

       BY ECF

       Honorable Jesse M. Furman
       United States District Judge
       Southern District of New York
       40 Foley Square
       New York, NY 10007

               Re: United States v. Dorlyn Tavarez Mota 19 Cr. 879 (JMF)

       Dear Judge Furman:

               The parties in the above-referenced matter respectfully request a sixty-day adjournment of
       the pretrial conference currently scheduled for October 19, 2020. The requested adjournment will
       allow time for the parties to continue discussions regarding a disposition of this matter.

              The Government also respectfully requests, with the consent of the defense, that time be
       prospectively excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), between October
       19, 2020 and the date of the next conference.
Application GRANTED. The conference is
ADJOURNED to December 14, 2020, at 2:30 p.m. Very truly yours,
Time is excluded in the interests of justice from
today until December 14, 2020, to enable defense AUDREY STRAUSS
counsel to confer with the Defendant. The Clerk of Acting United States Attorney
Court is directed to terminate Doc. #24. SO
ORDERED.
                                                  by: /s/ Nicholas W. Chiuchiolo
                                                     Nicholas W. Chiuchiolo
                                                     Assistant United States Attorney
                                                     (212) 637-1247

              October 8, 2020

       cc: Cesar De Castro, Esq. (by ECF)
